UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4421


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON TREMAYNE HOLMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00428-CCE-1)


Submitted:   March 30, 2016                   Decided:   May 17, 2016


Before NIEMEYER, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josiah J. Corrigan, PERRY, PERRY & PERRY, Kinston, North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon Tremayne Holman appeals his conviction and 84-month

sentence     after     pleading   guilty      to    possession      with   intent   to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (2012).         Holman’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether

Holman’s guilty plea was valid and whether Holman’s sentence was

reasonable.          Holman     has    filed       supplemental      Anders    briefs

challenging      his     sentence      and     arguing       that    the    arresting

authorities violated his due process rights by failing to comply

with Fed. R. Crim. P. 5(a).            We affirm.

      We    conclude     that     no   reversible          error    occurred   during

Holman’s Fed. R. Crim. P. 11 hearing and that the district court

had an ample factual basis from which to accept Holman’s guilty

plea.      In addition, Holman’s due process claim is meritless, for

he was arrested following the return of a proper indictment, and

thus the requirements of Rule 5(a) are inapplicable.                       See United

States v. Abu Ali, 528 F.3d 210, 226 n.4 (4th Cir. 2008).

      Turning to Holman’s sentence, we review for both procedural

and   substantive      reasonableness        “under    a    deferential     abuse-of-

discretion standard.”           Gall v. United States, 552 U.S. 38, 41

(2007).      We must ensure that the district court committed no

significant procedural error, such as improperly calculating the

                                          2
Guidelines       range.      Id.    at     51.         If    there       is   no     significant

procedural error, we then consider the sentence’s substantive

reasonableness           under     “the     totality          of     the       circumstances,

including the extent of any variance from the Guidelines range.”

Id.    We presume that a sentence within a properly calculated

Guidelines range is reasonable.                   United States v. Louthian, 756

F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

A defendant can rebut this presumption only “by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”          Id.

      After      reviewing        the     presentence         report          and     sentencing

transcript,        we     conclude        that     Holman’s          sentence          is     both

procedurally and substantively reasonable.                               The district court

properly calculated the advisory Guidelines range, discussed the

applicable       § 3553(a)       factors,    and        sufficiently           explained      its

reasons for imposing the sentence Holman received.                                  In addition,

Holman     has     not     made    the     showing          necessary         to     rebut    the

presumption        of    reasonableness          accorded          his    within-Guidelines

sentence.

      In   accordance       with     Anders,       we       have    reviewed         the    entire

record in this case and have found no meritorious issues for

appeal.       We    therefore       affirm       the    district          court’s      judgment.

This court requires that counsel inform Holman, in writing, of

the right to petition the Supreme Court of the United States for

                                             3
further review.     If Holman requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Holman.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4